Exhibit 10.92

FIRST SUPPLEMENTAL INDENTURE

This First Supplemental Indenture (this “Supplemental Indenture”) is dated as of
February 26, 2010 and made by and among Alion-IPS Corporation, a Virginia
corporation (“IPS”), Washington Consulting Government Services, Inc., a Virginia
corporation (“WCGS”), Alion Canada (US) Corporation, a Delaware corporation
(“ACUS” and, with WCGS and IPS, the “Additional Subsidiary Guarantors”), Alion
Science and Technology Corporation, a Delaware corporation (the “Company”), and
Wilmington Trust Company, (or its permitted successor), as trustee under the
Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company and the Subsidiary Guarantors party thereto have heretofore
executed and delivered to the Trustee an indenture, dated as of February 8,
2007, as amended, supplemented or otherwise modified from time to time (the
“Indenture”), providing for the issuance of the Company’s 101/4% Senior Notes
due 2015 (the “Securities”);

WHEREAS, the Company desires to cause the Additional Subsidiary Guarantors to
execute and deliver this Supplemental Indenture and to cause the Additional
Subsidiary Guarantors to Guarantee the Securities on the terms and subject to
the conditions set forth in Article 10 of the Indenture;

WHEREAS, the Additional Subsidiary Guarantors each find that it in is their
respective interests and accordingly each desires to Guarantee the Securities on
the terms and subject to the conditions set forth in Article 10 of the Indenture
and to execute and deliver this Supplemental Indenture; and

WHEREAS, pursuant to Section 9.01(4) of the Indenture, the Trustee and the
Company are authorized to execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Additional
Subsidiary Guarantors, the Company and the Trustee mutually covenant and agree
for the equal and ratable benefit of the Holders of the Securities as follows:

1. Capitalized Terms. Capitalized terms used herein (including the preamble and
the recitals hereto) without definition shall have the meanings assigned to them
in the Indenture.

1

1



--------------------------------------------------------------------------------



 



2. Agreement to Guarantee. In accordance with the terms of Article 10 of the
Indenture, the Additional Subsidiary Guarantors each unconditionally and
irrevocably guarantees, jointly and severally, to each Holder of a Security
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns the Guaranteed Obligations on the terms and subject to the
conditions set forth in Article 10 of the Indenture and to be bound by all
applicable provisions of the Indenture and the Securities and to perform all of
the obligations and agreements of a Subsidiary Guarantor under the Indenture.

3. Notices. All notices or other communications as to the Additional Subsidiary
Guarantors shall be given as provided in Section 11.02 of the Indenture.

4. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all aspects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.

5. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6. Multiple Originals. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Supplemental Indenture.

7. Effect of Headings. The headings of Sections of this Supplemental Indenture
have been inserted for convenience of reference only, are not intended to be
considered a part hereof and shall not modify or restrict any of the terms or
provisions hereof.

8. Trustee. The Trustee makes no representation as to the validity or
sufficiency of this Supplemental Indenture.

[Signatures follow on next page.]

2

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: February 26, 2010

Alion-IPS Corporation

By: /s/ Joshua J. Izenberg                    

Name: Joshua J. Izenberg
Title: Secretary

Washington Consulting Government
Services, Inc.

By: /s/ Joshua J. Izenberg                    

Name: Joshua J. Izenberg
Title: Secretary

Alion Canada (US) Corporation

By: /s/ Joshua J. Izenberg                    

Name: Joshua J. Izenberg
Title: Secretary

Alion Science and Technology Corporation

By: /s/ Michael J. Alber                         

Name: Michael J. Alber
Title: Chief Financial Officer

Wilmington Trust Company,
as Trustee

By: /s/ Christopher J. Slaybaugh          

Name: Christopher J. Slaybaugh
Title: Assistant Vice President

3

3